DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.1.	Applicant is reminded of the proper content of an abstract of the disclosure.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
2.2.	The abstract of the disclosure filed on May 27, 2020 is objected to because : 
a)  Phrase: " Drying the mixture to prepare a polyester elastomer membrane through an injection laminating process" is unclear, because Abstract is silent regarding other materials which are necessary part of any  laminating processes and confusing due to use term "drying".
b)    It is noted that several sentences in the Abstract are not a complete sentences. It is suggested to use semi-colon to separate steps and change capital letters to lower case as shown below : " A method of preparing self-adhesive polyester elastomer composite membrane includes the following steps: adding methyl formate or ethyl acetate to thermoplastic polyester elastomer (TPEE) powder or granules and mix well; adding a modifier and adding a photo initiator or a thermal initiator, and then mixing uniformly to prepare a mixture; drying the mixture to prepare a polyester elastomer membrane through an injection laminating process; preparing pressure sensitive adhesive; pasting the pressure sensitive adhesive on one side of the polyester elastomer membrane.
c)	Abstract is silent regarding utility and / or applications  of obtained membrane. 
 Correction is required.  See MPEP § 608.01(b).
        Claim Objections
3.   Claims 1-9 are objected to because of the following informalities.
3.1.	The claims contain multiple occurrences of awkward and/or redundant language which makes the claims confusing and unclear due to unconventional use  of the term "with" in the phrases ( see Claims 1-4,8 and 9) as for example ".. reaction solvent with 0.5-20 parts by weight" and/or  "a modifier with 0.5-10 parts by weight". 
3.2.	Claim 1 recites" m-xylylenediamine, alpha, alpha'-diamino-p-xylene, 2, 3, 5, 6-Tetrachloro-p-xylene-alpha, alpha'- diamine, and ..". Therefore, it is unclear how many different compounds recited in this claim. Examiner suggests to use semi-colon ( ;) to separate different compounds. 
3.3.	Claims recites" in claim 1" instead of language " of claim 1".
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.1.	Claims 1-9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because phrase " adding diaminodiphenylmethane with 0.5-5 parts by weight, phthalic acid anhydride parts by weight,...". Therefore, scope of Claim 1 is indefinite because it is unclear how many parts by weight  used in the claimed composition.
4.2.	In addition, it is unclear what is the result of " injection lamination process" -laminating with what? Note that laminating process  necessary ( inherently)  involves more than one material. 
5.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the other components of the composite membrane.
The term "composite" implies an assembly of generally different and distinct parts or elements, and the making of a "composite" material  requires the provision (and subsequent combination) of these at least two distinct parts or elements. Similarly, the term "laminating" requires at least two elements or parts which are to be bonded or adhered together. However, the present claims only recite one component (i.e., the modified polyester elastomer which is the product of drying the second mixture) and makes no mention of any other component(s) to which the modified polyester elastomer is laminated or bonded to (via injection lamination) -- for example, a substrate, a fiber layer or a support, etc. -- to form a "composite membrane".
Allowable Subject Matter
 6.	After search and consideration of available Prior art ( see  PTO-892 attached) Examiner concluded that claimed subject matter of Applicant's claims 1-9 are allowable over prior art of Record if all objection and indefinite rejections of Record will be resolved.
In this respect note that even tough injection laminating process is known ( see for example Suzuki - US 2009/0250845) in the art in order to produce multilayers composites, no Prior art of Record disclosed, taught or suggested use of this method for preparing  composite membrane, wherein at least one layer is prepared by dissolving thermoplastic elastomer in specific solvents and modified with specified modifiers in presence of photo or thermal initiators as claimed by Applicant.  
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO-892 attached.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763       


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765